Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 13, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers (US 8,186,455) and further in view of Putnam (US 4,274,778) and Belik (US 8,747,045).
With respect to claims 1, 9, 11, 13, 14 & 15, Childers discloses a pipe handling apparatus (indicated generally as 86 in FIGS. 3, 4) for handling drill tubes on a drilling platform, the apparatus including 
an upper guide member comprising a retention head 112 (or 126) mounted on an arm (see FIG. 8 reproduced below); 
wherein an arm is positionable (either vertically or rotationally about a vertical axis; C9/L20-60) so as to allow a retention head to engage a drill tube for placement in and removal from a rack 128, 130 (FIGS. 3, 4).

    PNG
    media_image1.png
    278
    527
    media_image1.png
    Greyscale

	Childers does not disclose an upper arm or a  lower guide member for handling drill tubes, a member comprising a lower arm mounted for pivotable movement, and a head portion for supporting a drill tube in use, wherein a head portion is moveable between two configurations, to present two different support tools to a drill tube.
	Putnam discloses an upper arm X positionable so as to allow a retention head to and engage a drill tube for placement in and removable from a rack 13, 14, 15. (FIG. 1). Putnam further discloses a lower arm Y pivotable about two axes about a vertical axis indicated generally as 24 in FIG. 5; about a horizontal axis indicated generally as 32, 35 in FIG. 5). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include an upper arm and a lower arm pivotable about two axes, as taught by Putnam, as taught by Putnam, thereby making handling of pipe in smaller confines of land-based rigs and/or masts operations more expedient.



lower arm 102 (or 502 shown in FIG. 17) mounted for pivotable movement, and a head portion (108, 208, 308 and/or 408) for supporting a drill tube in use, wherein a head portion is moveable between two configurations, to present two different support tools (108, 208, 308 and/or 408) to a drill tube 18. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include a lower arm and head portion that is moveable between two configurations to present two different tools, as taught by Belik, thereby allowing either magnetic coupling or mechanical coupling between a lower guide member and a drill tube thereby improving on proper alignment of a drill tube 27 with a pipe string 18 prior to connecting therefore.
With respect to claim 3, Childers discloses that an arm is arranged in use to pivot/rotate about a substantially vertical axis via slewing ring 112.
With respect to claim 4, Childers discloses that an arm is arranged to move along a track 118. Where the terms rails and tracks are interchangeable and under the broadest reasonable interpretation Childers’ arm is arranged to also move along rail 92 via wheels 98 and beam 94 via wheels 104.
Claims 2 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Putnam and Belik and further in view of Callegari (US 4,077,525).
Childers does not disclose an arm that comprises a plurality of sections. Callegari discloses that arm 24 comprises a plurality of sections 31 (FIGS. 2, 4) connected together telescopically and arranged to extend and contract. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to .
Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Putnam and Belik and further in view of Hankins (US 8,317,448).
Childers does not disclose an arm mountable to an underside of a rack support platform for stowing drill tubes. With respect to FIGS. 11A, 11B Hankins discloses arm 350 mountable to an underside of a rack support platform 300 for stowing drill tubes. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include an arm mountable to an underside of a rack support platform for stowing drill tubes, as taught by Hankins, thereby allowing more than a single arm to manipulate the upper end of a drill tub during transfer to and from a rack support platform.
Claims 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Putnam and Belik and further in view of Schultz (US 3,976,207).
Childers does not disclose a retention head with static and movable portions. Schultz discloses a retention head 55 with a static portion (indicated generally as 99 in FIG. 3) and a movable portion 78 which can grip a drill tube. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include a retention head that comprises a static portion and a movable portion, as taught by Schultz, thereby promoting axial alignment during a stabbing operation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 13 with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY W ADAMS/Primary Examiner, Art Unit 3652